Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/18/2021. Currently, claims 1-20 are pending in the application.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9691804 B2 in view of Mukherjee (US 20100155954 A1) and Rivero et al (US 20140191329 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of this application recite elements and their arrangements in the back side illuminated (BSI) image sensor that are recited in different claims 1-20 of U.S. Patent No. US 9691804 B2 in view of Mukherjee (US 20100155954 A1) and Rivero et al (US 20140191329 A1).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10, 12-15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Liao et al (US 20100091163 A1) in view of Mukherjee et al (US 20100155954 A1).

Regarding claim 1, Figure 8 of Liao discloses a back side illuminated (BSI) image sensor ([0012]), comprising: 
a semiconductive substrate (305, [0027]); and 
an interlayer dielectric (ILD) layer (401 to 701, [0046]) at a front side of the semiconductive substrate, and the ILD layer comprising: 
a contact (801+403) partially buried inside the semiconductive substrate (305), and the contact comprising: 
a silicide layer (403) partially below the front side of the semiconductive substrate (305).

Liao does not explicitly teach wherein the silicide layer (403) includes a first portion below the front side and a second portion above the front side, and a maximum width of the second portion is greater than a maximum width of the first portion.

However, Mukherjee is a pertinent art which teaches a semiconductor device and a method of forming a contact and a silicide layer in a source/drain region of the device. Figure 1g of Mukherjee teaches such a contact wherein a silicide layer 124 includes a first portion below a front side of a substrate and a second portion above the front side, and a maximum width of the second portion is greater than a maximum width of the first portion in a method of forming a contact with lower contact resistance for better transistor performance ([0001]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the contact plug (801+403, Figure 8 of Liao) with a 

Regarding claim 2, Figure 8 of Liao discloses that the BSI image sensor of claim 1, wherein the semiconductive substrate (305) comprises a non-silicide portion (other than 403 in 305). 

Regarding claim 3, Figure 8 of Liao discloses that the BSI image sensor of claim 1, wherein the-contact comprises a barrier layer (not shown, [0050]) lined conformally on top of the silicide layer. However, this limitation is very well known in pertinent prior arts such as Chiang et al (US 20130113027 A1, 336 in Figure 8). 

Regarding claim 4, Figure 8 of Liao discloses that the BSI image sensor of claim 1, wherein the silicide layer is a salicide layer (403) comprising a titanium element ([0043]). 

Regarding claim 6, Figure 8 of Liao discloses that the BSI image sensor of claim 1, wherein the silicide layer (403) comprises a bottom surface substantially flat in contact with the semiconductive substrate (305). 

Regarding claim 7, Figure 8 of Liao discloses a back side illuminated (BSI) image sensor ([0012]), comprising: 
a semiconductive substrate (305, [0027]) comprising a silicon portion (region of 331); and 
an interlayer dielectric (ILD) layer (401 to 701) at a front side of the semiconductive substrate, and the ILD layer comprising: 
a dielectric layer (701, [0046]) on the front side; and 
a contact plug (801+403, [0048]) surrounded by the dielectric layer and partially buried inside the silicon portion (403 is buried in 305), and the contact plug comprising: 
a salicide layer (403, [0049]) partially below and partially over the front side of the semiconductive substrate (305). 

Liao does not explicitly teach wherein a cross-sectional view of the salicide layer shows a trapezoid shape with an upper base greater than a lower base.

However, Mukherjee is a pertinent art which teaches a semiconductor device and a method of forming a contact and a silicide layer in a source/drain region of the device. Figure 1g of Mukherjee teaches such a contact wherein a silicide layer 124 is formed with a lower base smaller than the upper base in a method of forming a contact with lower contact resistance for better transistor performance ([0001]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the contact plug (801+403, [0048]) with a silicide layer 

Regarding claim 8, Figure 8 of Liao discloses that the BSI image sensor of claim 7, wherein the silicon portion (top portion wherein 331 is formed) comprises a material void of metal or dopant. 

Regarding claim 10, Figure 8 of Liao discloses that the BSI image sensor of claim 7, wherein the contact comprises a barrier layer and a conductive plug over the salicide layer ([0050]). 

Regarding claim 12, Figure 8 of Liao discloses that the BSI image sensor of claim 7, wherein the salicide layer (403) comprises a bottom surface and a top surface, and the bottom surface being substantially parallel with the top surface and the front side. 

Regarding claim 13, Figure 8 of Liao discloses that the BSI image sensor of claim 7, wherein the salicide layer (403) comprises a titanium element ([0043]). 

Regarding claim 14, Figure 8 of Liao discloses a back side illuminated (BSI) image sensor ([0012]), comprising: 

an interlayer dielectric (ILD) layer (401 to 701) at a front side of the semiconductive substrate, and the ILD layer comprising: 
a contact (801+403) partially buried inside the semiconductive substrate, and the contact comprising: 
a conductive material (801); 
a salicide layer (403) partially below and partially over the front side of the semiconductive substrate; and 
a barrier layer (not shown, [0050]) between the silicide layer and a conductive material inside the contact. 

Liao does not teach wherein the salicide layer (403) is in a tapered shape, and a radius of the salicide layer monotonically decrease from a top of the salicide layer to a bottom of the salicide layer.

However, Mukherjee is a pertinent art which teaches a semiconductor device and a method of forming a contact and a silicide layer in a source/drain region of the device. Figure 1g of Mukherjee teaches such a contact wherein a silicide layer 124 includes a first portion below a front side of a substrate with smaller dimension and a second portion with bigger dimension above the front side in a method of forming a contact with lower contact resistance for better transistor performance ([0001]).



Regarding claim 15, Figure 8 of Liao discloses that the BSI image sensor of claim 14, wherein the silicide layer (403) comprises an upper portion in the ILD layer (401-701), and a lower portion in the semiconductive substrate (305). 

Regarding claim 19, Figure 8 of Liao discloses that the BSI image sensor of claim 14, wherein the conductive material (801) is in contact with an interconnection (803, [0052]) at a top of the conductive material. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being obvious over Liao et al (US 20100091163 A1) in view of Mukherjee et al (US 20100155954 A1) as applied to claim 14 above, and further in view of Rivero et al (US 20140191329 A1).


Regarding claim 16, Figure 8 of Liao in view of Mukherjee do not explicitly teach that the BSI image sensor of claim 14, wherein the contact further comprises a thin film conductive layer lined between the ILD layer and the barrier layer. 

However, Liao teaches that a barrier/adhesion layer is formed along with the contact 801 to prevent diffusion barrier and good adhesion of the contact ([0050] of Liao). Further, Rivero is a pertinent art which teaches a metal contact within an integrated circuits comprising a silicide layer and barrier layer which reduces the electrical access resistance of the contact ([0004]). Figure 14 of Rivero teaches such contact structure comprising a contact material (C3), a barrier layer (C2) and a thin film conductive liner layer (C1) between the contact layer and an ILD layer (PRT4).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the back side illuminated (BSI) image sensor of Liao in view of Mukherjee such that the contact further comprises a thin film conductive layer lined between the ILD layer and the barrier layer in order to prevent diffusion of metal into the ILD layer and also reduce electrical access resistance of the contact according to Rivero ([0004]).

Regarding claim 17, Figure 8 of Liao in view of Mukherjee do not explicitly teach that the BSI image sensor of claim 14, wherein the barrier layer is a thin film such that an area of a bottom side of the conductive material is the same as an area of a bottom side of the barrier layer.


However, Liao teaches that a barrier/adhesion layer is formed along with the contact 801 to prevent diffusion barrier and good adhesion of the contact ([0050] of Liao). Further, Rivero is a pertinent art which teaches a metal contact within an integrated circuits comprising a silicide layer and barrier layer which reduces the electrical access resistance of the contact ([0004]). Figure 14 of Rivero teaches such contact structure comprising a contact material (C3), a barrier layer (C2) and a thin film conductive liner layer (C1) between the contact layer and an ILD layer (PRT4).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the back side illuminated (BSI) image sensor of Liao in view of Mukherjee such that the barrier layer is a thin film such that an area of a bottom side of the conductive material is the same as an area of a bottom side of the barrier layer in order to prevent diffusion of metal ([0050] of Liao) into the ILD layer and also reduce electrical access resistance of the contact according to Rivero ([0004]).

Regarding claim 18, Figure 8 of Liao in view of Mukherjee do not explicitly teach that the BSI image sensor of claim 14, wherein the conductive material is partially surrounded by the barrier layer at a bottom side and at a lateral side. 

However, Liao teaches that a barrier/adhesion layer is formed along with the contact 801 to prevent diffusion barrier and good adhesion of the contact ([0050] of Liao). Further, Rivero is a pertinent art which teaches a metal contact within an integrated circuits comprising a silicide 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the back side illuminated (BSI) image sensor of Liao in view of Mukherjee such that the conductive material is partially surrounded by the barrier layer at a bottom side and at a lateral side in order to prevent diffusion of metal ([0050] of Liao) into the ILD layer and also reduce electrical access resistance of the contact according to Rivero ([0004]).


Allowable Subject Matter

Claims 5, 9 and 11 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further filing a Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 9 and 11 and 20, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a back side illuminated (BSI) image sensor, 
wherein the silicide comprises a lattice structure, and the lattice structure comprises a {040} plane or a {022} plane configured to be measured with peaks on the X-ray diffraction pattern of the lattice structure in combination with other limitations of claim 7. ORwherein the silicide comprises a lattice structure, and the lattice structure comprises a {311} plane configured to be measured with peaks on the X-ray diffraction pattern of the lattice structure in combination with other limitations of claim 7. OR
wherein the lattice structure further comprises {220} plane configured to be measured with a peak having an intensity higher than the peak corresponding to the {311} plane on the X-ray diffraction pattern of the lattice structure in combination with other limitations of claim 14. 



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1, 7 and 14 filed on 11/18/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/25/2022